DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 6/3/2022 in which claims 1, 6, and 13 have been amended.  Thus, the claims 1-19 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transferring funds without significantly more. 
For analysis, Examiner has identified claim 6 as the claim that represents the claimed invention presented in claims 1, 6, and 13.
Claim 6 is directed to a method for initiating a payment transaction, which is one of the statutory categories of invention (Step 1: YES).
The claim 6 recites a series of steps, e.g., receiving, at a payment processing network server, an input from the sender at a mobile device via a graphical user interface (GUI) to associate a funding source account of the sender; receiving a biometric parameter of the recipient at the mobile device, wherein the biometric parameter was captured by the mobile device as an in-person capture, wherein the biometric parameter comprises data associated with a frontal facial image of the recipient; transmitting funds from the funding source account to the recipient in response to an input from the sender via the mobile device, the input including the biometric parameter of the recipient; in response to transmitting the funds, associating the funds with the biometric parameter of the recipient as a sole identifier in lieu of an account of the recipient; storing, by the payment processing network server, the biometric parameter in a database store; associating biometric parameter analysis data, at the payment processing network server, with the stored biometric parameter in the database store; receiving, at a financial institution an attempted biometric parameter of the recipient in response to the recipient initiating a registration process with the financial institution; receiving, by the payment processing server, a matching request from the financial institution for matching the attempted biometric parameter to the biometric parameter stored in the database store; and in response to receiving a verification of the matching request, establishing an account for the recipient using one or more of the attempted biometric parameter and the biometric parameter stored in the database store as a sole identifier for the account and releasing the funds to one or more of a prepaid card or gift card associated with the account.  These limitations (with the exception of italicized limitations) describe the abstract idea of transferring funds which may correspond to Certain Methods of Organizing Human Activity (fundamental economic principles or practices) and hence are abstract in nature.  The additional elements such as a payment processing network server, a mobile device, a graphical user interface (GUI), and a database store do not necessarily restrict the claim from reciting an abstract idea.  Thus, the clam 6 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional elements of a payment processing network server, a mobile device, a graphical user interface (GUI), and a database store result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a payment processing network server, a mobile device, a graphical user interface (GUI), and a database store are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitations (with the exception of italicized limitations) receiving, at a payment processing network server, an input from the sender at a mobile device via a graphical user interface (GUI) to associate a funding source account of the sender; receiving a biometric parameter of the recipient at the mobile device, wherein the biometric parameter was captured by the mobile device as an in-person capture, wherein the biometric parameter comprises data associated with a frontal facial image of the recipient; transmitting funds from the funding source account to the recipient are merely data gathering steps which are a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea into a practical application.  Thus, the claim 6 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a payment processing network server, a mobile device, a graphical user interface (GUI), and a database store are all recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  The additional limitations which have been considered insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if these are more than what is well-understood, routine, and conventional activity in the field.  The specification describes the additional elements of a payment processing network server, a mobile device, a graphical user interface (GUI), and a database store to be generic computer elements and a mere collection of data is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner (see MPEP 2106.05(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 6 is not patent eligible.
Similar arguments can be extended to other independent claims 1 and 13 and hence the claims 1 and 13 are rejected on similar grounds as claim 6.
Dependent claims 2-5, 7-12, and 14-19 further define the abstract idea that is present in their respective independent claims 1, 6, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above. Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-19 are not patent-eligible.
Response to Arguments
Examiner withdraws 35 U.S.C. 112(b) rejection of claims 1-19 in view of argument/amendment.
Applicant's arguments filed dated 6/3/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-19 under 35 U.S.C. 101, Applicant states that the claims are not directed to a judicial exception.
Examiner has reviewed and considered each and every Applicant’s arguments presented in III.A. and notes that under Step 2A, Examiner considers each and every limitations to determine if the claim recites an abstract idea.  The claim clearly recites an abstract idea of transferring funds as supported by various claim limitations.  Examiner then considers the additional elements to determining if the additional elements restrict the claim from reciting an abstract idea.  In this case, it was determined that the additional elements do not limit the claim from reciting an abstract idea.  If the claims do not meet the eligibility requirement as per the 2019 Subject Matter Eligibility Requirement, then the claims are directed towards an abstract idea regardless of preemption argument.  Moreover, a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.  Moreover, the new and useful applications of such abstract concepts may add novelty to an abstract idea making the abstract idea a novel abstract idea but it does not make the abstract idea patent eligible under 35 U.S.C. 101.  Furthermore, the improvement to payment transaction technology that addresses the technical problem, of identifying a funds recipient without an account and solely using biometric information of the recipient is an improvement to the abstract idea of transferring funds and not to technology.  The claim makes use of technology but does not offer any technical/technology improvement when the abstract idea is implemented.  Moreover, the claimed solution makes use of technology but is not rooted in computer technology and the problem does not reside in computer technology.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding any claimed judicial exception is integrated into a practical application, Examiner notes that claim 1 of Example 42 was found to be patent eligible as the additional elements recite a specific improvement over prior art system by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  In this case, there is no technical improvement when the abstract idea is implemented using additional elements of technology.  If there is an improvement, it is to the abstract idea of transferring funds which is not sufficient to integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding the clams involve “significantly more” than a judicial exception, Examiner notes that the various limitations argued are abstract in nature and cannot furnish an inventive concept.  Moreover, the search for an inventive concept should not be confused with a novelty or non-obviousness determination.  As made clear by the courts, “’novelty’ of any elements or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the 101 categories of possible patentable subject matter.”  Instead, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693